Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 1 of 23 Page ID #:12




       EXHIBIT A
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 2 of 23 Page ID #:13




                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        02/03/2021
                                                                                                        CT Log Number 538994355
    TO:         Kim Lundy Service Of Process
                Walmart Inc.
                702 SW 8TH ST
                BENTONVILLE, AR 72716-6209

    RE:         Process Served in California

    FOR:        Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
                WALMART INC. (True Name)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  Diaz nadia, etc., Pltf. vs. Wal-Mart Stores, Inc., etc., et al., Dfts.
    DOCUMENT(S) SERVED:                               Summons, Complaint, Certificate(s), Cover Sheet, Instructions, Notice, Statement
    COURT/AGENCY:                                     San Bernardino County - Superior Court - San Bernardino, CA
                                                      Case # CIVSB2100542
    NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination - 02/16/2020
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 02/03/2021 at 03:10
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
    ATTORNEY(S) / SENDER(S):                          Christina Begakis
                                                      Abramson Labor Group
                                                      3580 Wilshire Blvd, Suite 1260
                                                      Los Angeles, CA 90010
                                                      213-493-6300
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/04/2021, Expected Purge Date:
                                                      02/09/2021

                                                      Image SOP

                                                      Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / DP




                                                                                                                                 EXHIBIT A, PAGE 11
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 3 of 23 Page ID #:14




                                                       '(
                                                        #iWolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




   Date:                 Wed, Feb 3, 2021

  Server Name:           Carlos Canas




   Entity Served         WAL-MART STORES, INC.

   Agent Name

   Case Number           CIV SB 2100542

   J urisdiction         CA




                                                   1
                                                              EXHIBIT A, PAGE 12
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 4 of 23 Page ID #:15




                                                                         .SUMMONS
                                                                                                                                                                                                       SUPElifeR:041PRtE
                                                                          0     ic                                                                                                                    - COUNTY OF SAN BERNARDINO
                                                                                                                                                                                                         SAN BERNARDINO
                                                                                                                                                                                                                                                                                  ,
         .'•4         '.t                                                                                                                                                                                             _  DISTRICT
 '1 466:6                                                                                                                                                                                                                 7.
(Afti86,ALtiamiNtoocy,
           -                                                                                                                                                                                                           jANATHf8 20
                                                                                                                                                                                                                                 -2t
     AL MART>STORES Inc aor raltoñ and DQ                                                                            O                sj
                                                                                                                                                                                                                                           •

'YOtrA1,3g'MEIlsIPWED:13Y'PLAINTIFFI'
                                                                                                                                                                                                            E).ChifiDa:RERigetyp49,4f4Ty
                                                                                                                                                                                                                                       '.
   03-dt4",'170:01,11APPA:.qPqrgAPAR:40:
                                       11-0T


                                                                                                                                                                                                                         days.                                                          i
 ().e10.:.,                                                                                                                                                                                                                                          -           I .                    •
   .'S',Ow...havk39),.C;41F440,..clAysf.pft.061t.0*Orirp:                                              papers
  served onjlIA:06;1:6.1iftz:KIOM,k0.rs.R...P.P...g.;;.941.!M!.M19t
                                                                                      OTIPOY.9-!It-990YritOn'fPkR9.-orgg91-1,1,c.OPP-1:0.911eSte-g.C-9,FT.!1 ;Y:P.P.". 1,1t.'I.-9-''PC:911'jt-ce'-'ibP:9ri,1991..-
  c.qp..I.ilgr,t.k0        ., y,?tie',a .c9;t1(i-4.47,1t.b..0y,t,eltt "a.". n usi. for your respo iso You 40,6Atiitie''.'i.ot.11,V.:fetiiipand marei`iieckriTiati4ii;gt .I70                                                            :lifi.i.ikiki ii'isytli.., .. :
 6:Yiiiii'.eSkt06.)04WO,V.(w*:.4
                           .                         6.'.,4,..0.0(.64.3. '.6040.i.i00):.-4.46,   ,,:ajArlf00.i,;i1.1b
                                                                                                                   . -....m       ...., 3' or,.;.0.1.?,..:ccv...... 1,?,09soe,a,r.ctAtiottp.4
                                                                                                                                                                                           .''
                                                                                                                                                                                                   you cannot p.py,thelittqg ee,,tas ,the.
                                                                                                                                                                                             .4.''' •?..,..,..
                                                                                                                                                                                                           ,   :i'
                                                                                                                                                                                                                 , ,.,
                                                                                                                                                                                                                     ,,c
                                                                                                                                                                                                                       , q1.;:''',..
                                                                                                                                                                                                                                   , .'  .',i  ,   ,
                                                                                                                                                                                                                                                   ,,...
                                                                                                                                                                                                                                                     ,   /;,,,,
                                                                                                                                                                                                                                                              !• /
                                                                                                                                                                                                                                                                 ,1''''.
                                                                                                                                                                                                                                                                      : :'..-T.,%.:k','"'
  court.xlprkfor ,. .‘f       ..0e wive(fo,frp:.Ititpusibriqp.fit9-.y.04t,rei"poi*,spritim§0ou'mayAcie*Eiicag..!,13Y:i10§01t,'Iirid',,y,Or.wage .iiiori.0),;-:And;:pr.gperty-inay
  b$ . i;t,ake..n
         . ...       ritti9,9t-iluOhgr,w, (1110gfleom:ftourtl ,:
   'The are                               'fg9MictIPP.,*;.,.MM..rf9Y.waiii'liil,r.,..ita n.‘,afir..nreAnif6iii;i" i,va.y.V.ii•:mfill':iiiceiskia,36.•Siiiiiiiii.ciWiVid'Vn'e'Ii '1-..'                                                                           " ney
  referral service. if4o.iii:eil:,(6'4'aff:60.6-ii attorney, you
 ..,..                                                                            ,.mpribe,eligOle;:f0f'60-   ,           041644040Ti*.sqedibii 46iiiii.OtAii4:40166:071"bir'aifigoxi'darl'IP .* -
  thep,f'ncynpro.fivigriiiups;at;.1:1*CrilifornlailLg.gp ,,ServiOsWe isiteqwww.tckviyi#10.Oatifonitio0Aittio'.gAikronla
                                                                                               -                                                                                      :OaurtsaqiipLe,Stlf                        ,tri,*"00iitdt- ,• : . . .....,,
 -..,-.,--.,..,• ,,,,•                                                          ,S1%-i.P,.,,,        ;                                                  .1.:?;        ''`•
                                                                                                                                                                         ,  1,..                 ..;*. ,    ...,..
 (1-(1,t .e.i.)i;.dtofiti.go::govi*vth00);::.or,qy.c.,ont,Atptvo.pr,t?gAfpvr.tmtcpupty:lw:•Iass'sici:Otlppl,,                                                     NOTE.:;Jne"I'pptythpE....: ,,optutOrk pop,Ipr,w,priv.90)fol..                                 3, ,qt.ick.,
  ebst •?..oil'. nyisetgiilett.i..c.or.i,ot6iftiratiawa rifrof $1.6 Olio4;irrooreIlii:azoia.dasii4(hezcouift,iten!mu§t';.66,,r,irdtigiite•Itielailiii4.4d(ii-iirti'thi,8'6',.. "
  i'Arg011s-ahlf:ilbrilenddder,.:Skhafe'§- poiliffgefetite.oi;i1640!•.dia'tzteciittep'uo:dif4'di3.0iiir;•ilfikiiVeplitrpOii:reacuctiiit<stivetilikt,le•i,la:friformatiaii •
  c.pn topoct          p:. ... .
                .....<,.,                                                                                                                                              .
       :Tie- i4:300.1AS',OttAtENDAIRTOrd."404..?deliiii .Ffo'leTn—fre                         -grtie'ri..!'"eita"?...'ditiit.:61-.6.iictiiii,11  ,
                                                                                                                                                 . Orel. ,;',44,41ie,   - .156. "04YidootaTebrfa..Ftevu"es... la2P0r,••qcr.0100;0.0.
 0   .4.%YOPP.,4'4.0.0)e6triV-i..i..#;P,10.5: 5,.0,1.4t;Af'41. Pc01t,r,Af#coffozP,P..0/../,41.r.                              . ,iO4.1*-14(7101-9961?.(6:457pq.cOyi.r.m.u.ott.poroo.ti.t .*0.0,em:=.•*i'i,e,
  .0-ii..toto-ptc5/10641Ciiii016FOidEise'll!'otid.'pitcti. 171416.646:66;0, itw••:.4X00,,ib054. .46Y0yo•-f4TO•rtNifflisj0,
                                                                                                                         :.'q',4j.i00,460..$:caariPPi. iii.i0,011-0:.§„_1•. -,
   piiiide'01:40i)V7aiiiisteiTiOri.0.61160 rde':*colte4i;iniieitiforrimeietwen•oltentit ile`rAyudiiVegastoktostfi..64liforni#7,(4RK,0„cit*"9.g.gPv);-:,PP.:IA -
  .0iO4:00. 0wii,lqyfOi'ae,.,,siife.opd005Wqn,:l'corte:cpal.p.3,que ema&corort-i• 1:nopue eipagat a.cuotatfa!presen actOrkpida,ptsper.e.   ,,tano,,cfe.,,Ip:,90 a:Tie
 ikiiieti&iciiiiiVIgii47-aki1340."-a:i4iiribi,,pAgo446"ZoildattFV,pive-1110;,:wrosoo,501-0.'dory•140,ip4gri                 .tottleteiiosoppriliounv3Iiirilento,3,            16,cortePe .odig
 9.4.11 .;..p..,,Auocfp•Orioriyilii6iiti.a '   ii,:,iiiii''erIi'''' .'
                                                                     ''''                         .. ..,                                       ,,      ...                                                                                           ,


    iley.,o•iii5. ,. ?., i.0)0iiciod-00. ...0kOqiite.i.00.01,6."6.k0'18gtig.,4;,.0/2140,90-64,111)(P,PM.P(.9.T.00t1igf;PR.,cm7,9pg-,,xfo.pitipgq9f.ikli.,.qpci0.1.11.4.r.T.Y.9./..P.:.Yrtseiv,,• .,:.i.9;SP
                                                                                                                                                                                                          -
                                                                                                                                                                                                            ;
 reriiisi6-ria,atogailoA.%;§":Wii-kiiiie;.ii4j-ii"?6;i$44410,             : 4)/cipiti,), ‘ 006.‘aiiiiiiit 'con los  requisites1)4re3,or btiiiiiit..§iiii06"sleOilegi6tiMa*:tik
 0   46fifiki-07;$419.0j        - o.g0t::$'!.4!.11.6.0403
                                            -            71.0.074.1,1F.0.04.070,q0#06.;.0, .0:tr.70,1.11:4?A*6ail.0.10i•Iti ttri0     1. 4,,o,k-ci. ,006:#t.4004:*pfli,i9g4:, .
  61r*;:jaA;:o-q./e,fjiitrogiocoo,,,ogko.:,00,itto.*:*y,#.04,,iikto.,0:,00,p4..A0`40,/i/01-0#0iivg...:§pi**1709'4"iicep.ii*AliVideisOlbkciiiitirotektori'fiedO).1k.ii*
  &614:61.ii::dkilb,66.0164641:01,.'ciewtgq,4#0.01.1..aoifki-,WAo§oto.: ii:otiiii*T40.4<o.044i4A4P4:**00151f,r'ti!tgi-e:ppp.t.YooPt,m.174r.i.:00'r .'.- ...
  p#0,01iymcp140.***41;4000#f.pflAleilwai§.6.(!sits.pAillogliiosioyioi.O.ieyy:4100.         :                          ..0-0,casti::ilik.iisiiiCtib:79.iiiie rthi.6 0oii
                                                                                             ,qipRioId:.014.4iiiip.iton,
 44-oitkoticiiiiii.:0,,,,41.0.,:, foloio:.17-40.:sfoi.:,44.4';k1000711R004,Pe.,1g*.*.......,....... •-•••• - ...,_ ---..•••-• .....--- .---- -                                                                                                 ...
                                                                                                                                               ''
 The name and,-address                 of the court, ...., .. ,_ 6
                                    .,..-,,,,i,e,-z.,,,,,,,.>5.,--•:,-,.,- : 8-0,,E,, "1, -
                                                                                          w
                                                                                        . ..   ,                                     PZASEi:NUM.                                                                         1:3);($0iffeibVe:teiiS-0)
                    44,...;..g.:-:,,,
(ElYfOtribrii.',Y1Frirg.tct06,V,97,10.,.e.9004:0-0,:,1. ,                       . ,.        COURT
                                                                                              , ,
                                                                                                  np.(7,..--'i-
                                                                                                              r evial-A
                                                                                                                 _    , N:A• -
                                                                                                                      1w, ,,A ;      •
   'THE,.COUNTY,X5F.:?.S0113 FOIAFKOJK.0.1":2474V.THIRDISTREET,
 FOR                                                                                                      ' 'SAN                     L                                                                                                                                                      .
 0.0.61001-94:iOOPIT.00'101                                                                                                                         .
 0.07,:i0(4;
           ,,40.4.0-k4ifoloot.i6i;f6;.60-hilfeeifliliiiitiff 'alf6frie.VKiii:(0iiitiff,',Witti4:dffiii4tidifidgiicrtEthoitiikeyta4fr000fOitrkvotoi.#010'                                                                                                                                        .
 "deteletdriddetabb-dadb..Ziehaeiy10"dcla.hki 'Ir):::rde_t'do-k,tiiiivatit.0*i..YIAIii.60.?obogoiki,,,
                                                                                                     ..op,
                                                                                                                         I                                      %.


 #4.0A" '
        a'N'rtAB:dkt:/460.#':        CHR IStiKikBEGMIS3580MILSHIRE:atIVO'q'STEli6dIEGS:YANOEL St;CA'WO)0121!8Y.495;63CIO •
  DATE
  tt:opixor,' .
                                      .                ,

                                                                                                         ,       NDEZ.
                                                                                                                 "
                                                                                                                     ,410,
                                                                                                                      .„
                                                                                                                           1)..16)
                                                                                                                                                                                       iED,OARDOME
                  'VW 1I'211121, -                                                           1$061061.10 -
  (For proóf6fse,vsce p                             Pi-96fil5PS'ervi.ceiof                                 7.6e,
 (P.64kiriiiiWee,e'rift.001def."0"."§fi?.O. itAtiOh'Vee01,1fti.itah, dMi'dOt.Of.,50.1Micel) WPM°


                                                                                                                                                        • •"

                                                                                      :as          wpersonsiieunderi.:the..11-61iffous3)amezof(specify)

                                                                              ;;T:: 00"!",4*a.a.40-04ftij ..C#4,LKi:4024:."614e§ifiid
                                                                              ••••*---,,,'.              -4
                                                                                                          , i,..!,:. i. ' , .,..,,,,,, ,.,. - -;::-.- - ,,. ..,..„                             :           '
                                                                                                       , , , ‘1   . 1 20i.(clefut4coiporationY                                                             „:- .       ,.4,           lOonservilOy                        .:
                                                                                                        c:st:
                                                                                                            oi:;,c01:60:4:6%§iitiatitiii:Vrpietweithipy.,                                                   -ccP7416.10"(buttio-titedtie*i                                            ;•
                                                                                          :       '
                                                                                          1 . :•••••71 ib,          p ie)1,                                                                                                                                                    I ll

                                                                                         by•personal deliverx990,00 Z.-                            2- 1                                                -                                  , - -4T -:
                                                                                                                       :tlit(iliiiiti                                                                              •'". ' st,:fArs'i...a442
                                                                                                                                                                                                                                    ;iwikcourti.:' 'avov
                                                                                                                                                                                                                                                    Ai
 SUM 100         Roy JZily 12OO9l                                                                                                                                                                                                                  ,




                                                                                                                                                                                                                          EXHIBIT A, PAGE 13
  Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 5 of 23 Page ID #:16

2/12/2021                                         Superior Court of California - County of San Bernardino




            View Document - CIVSB2100542 -
            Pages: 15 | Price Per Page: $0.50 | Document Subtotal: $7.50




https://portal.sb-court.org/Portal/DocumentViewer/Index/vmgr7xouNR_wfyhm3T3cTEdW6Cj916tORkA_D1qQXa8gNgd5i68Fyk2A9k9hzpEpAzW9D8H…   1/2


                                                                                                            EXHIBIT A, PAGE 14
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 6 of 23 Page ID #:17




   1   3. At all times herein mentioned, Plaintiff was employed at Defendant's Ontario, CA location
   2       located at 1333 North Mountain Ave. Ontario, CA 91762.
   3 4. Plaintiff is ignorant of the true names and capacities, whether individual, corporate, or
   4      associate, ofthose defendants fictitiously sued as DOES 1 through 100 inclusive and so
   5      Plaintiff sues them by these fictitious names. Plaintiff is informed and believes that each of
   6       the DOE Defendants resides in the State of California and is in some manner responsible for
   7      the conduct alleged herein. Upon discovering the true names and capacities ofthese
   8      fictitiously named defendants, Plaintiff will amend this complaint to show the true names and
   9      capacities of these fictitiously named defendants.
  10 5. Unless otherwise alleged in this complaint, Plaintiff is informed, and on the basis ofthat
  11       information and belief alleges that at all times herein mentioned,each ofthe remaining co-
  12      defendants, in doing the things hereinafter alleged, was acting within the course,scope and
  13       under the authority of his/her agency,employment,or representative capacity, with the
  14      consent of her/his co-defendants.
  15 6. Plaintiff NADIA DIAZ began working for Defendants as a foodstuff picker on or about
  16       August 2, 2020.
  17 7. Through the course of Plaintiff's employment at WAL-MART,Plaintiffsuffered from
  18      diabetes, a disability which Plaintiffrequired reasonable accommodation on occasion.
  19      Plaintiff provided Defendant with notice of her disability from the start of her employment.
  /0 8. On or about September 28,2019, Plaintiff's blood sugar dropped to dangerously low levels
  21      and required that Plaintiff leave work early to seek emergency treatment at the local Urgent
  22      Care.
  23 9. Thereafter, when Plaintiffexperienced low blood sugar levels, Plaintiff required reasonable
  24       accommodations such as taking a short five-minute break to manage her blood sugar levels
  25      or visit her doctor for dangerously low levels.
  26   10. On or about December 10,2019, Plaintiff was assigned to maneuver a heavy dolly up and
  27      down several ramps. Such a task caused Plaintiffs blood sugar levels to drop significantly,
  28      so Plaintiff requested a short five-minute break from her supervisor as an accommodation of


                                     Complaint and Demand for Jury Trial
                                                       2



                                                                                         EXHIBIT A, PAGE 15
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 7 of 23 Page ID #:18




   1      her disability. Plaintiffs supervisor was visibly annoyed with Plaintiffs request and allowed
   2      Plaintiff to take a break provided that she complete her assigned task within five minutes.
   3      During Plaintiff's requested five-minute break, Plaintiff's supervisor continued to call
   4      Plaintiff to request that she return to work.
   5   1 1. The following day,on or about December 11, 2019, Plaintiff's co-workers began to confront
   6      Plaintiff about her accommodation requests and told Plaintiff she was"useless." Plaintiff's
   7      coworkers continued to mock Plaintiff's disability in the presence of managers, but the
   8      managers failed to step in.
   9   12. That same day, Plaintiff's supervisor informed Plaintiff"[1]f your blood sugar drops again
  10      we will have to reposition you or fire you."
  11   13. Following this threatening statement by her supervisor, Plaintiff sought to limit her low blood
  12      sugar episodes at work by visiting her doctor. Plaintiff's doctor informed Plaintiff that she
  13      would require doctor's visits bi-weekly to monitor and treat her disability. Plaintiffattempted
  14      to provide doctor's notes to Defendant regarding her request for accommodation for
  15      intermittent leave to see her doctor bi-weekly, but Defendant refused to accept Plaintiff's
  16      doctor's notes.
  17   14. On or about February 13,2020, Plaintiffexperienced dangerously low blood sugar levels at
  18      work once again which required Plaintiff to leave work early. As a result ofthis event,
  19      Plaintiff's physician placed her off work through February 15, 2020. Once again, Plaintiff
  20      attempted to provide a doctor's note regarding her short disability related leave to Defendant,
  21      but Defendant refused to accept her doctor's note.
  22   15. When Plaintiff attempted to return to work on or about February 16,2020, Defendant
  23      informed Plaintiff that she had been terminated "due to absences."
  24   16. Plaintiff is informed and believes that she was wrongfully terminated dueito her disability,
  25      use of sick leave, and requests for accommodation of her disability.
  26   17. As a result of being subjected to the conduct of Defendants including, but not limited to,
  27      harassment, discrimination, wrongful termination, and retaliation by Defendants, Plaintiff
  28      suffered emotional and mental injuries. Further, as a result of all ofthe foregoing and



                                        Complaint and Demand for Jury Trial
                                                         3


                                                                                         EXHIBIT A, PAGE 16
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 8 of 23 Page ID #:19




   1       following actions taken towards Plaintiff as alleged herein, Plaintiff has incurred medical
   2       expenses, loss of earnings, benefits, and bonuses in an amount not yet ascertained but subject
   3       to proof at trial.
   4   18. All ofthe foregoing and following actions taken towards Plaintiff as alleged herein were
   5       carried out by Defendants in a deliberate, cold, callous, malicious, oppressive, and intentional
   6       manner in order to injure and damage Plaintiff.
   7   19. As a direct and proximate result ofthe unlawful acts of Defendants, Plaintiff has suffered and
   8       continues to suffer from losses ofearnings and otherwise in amounts as yet unascertained but
   9       subject to proof at trial.
  10                                           First Cause of Action
  11                                    DISABILITY DISCRIMINATION
  12   20. Plaintiff re-alleges the information set forth in paragraphs 1-19 as though fully set forth and
  13       alleged herein.
  14   21. This cause of action is based upon Government Code section 12926(m), which defines
  15       physical disability as having any physiological disease, disorder, condition, cosmetic
  16       disfigurement, or anatomical loss that affects one or more ofthe following body systems:
  17       neurological, immunological, musculoskeletal, special sense organs, respiratory, including
  18       speech organs, cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic,
  19       skin and endocrine, and the disability limits an individual's ability to participate in major life
  20       activities. This cause ofaction is also based upon Government Code section 12940 for
  21       discriminating against Plaintiff on the basis of physical disability.
  22 22. Plaintiff's disability (actual and/or perceived)constituted ofdisabilities as defined above in
  23       Government Code §12926(m).
  14   23. Plaintiff has exhausted her administrative remedies under the California Fair Employment
  25       and Housing Act by filing charges that defendants violated the California Fair Employment
  26       and Housing Act and was issued the Notice of Case Closure/Right-to-Sue Letter granting
  27       Plaintiff the right to bring suit against Defendants.
  28   24. Defendants were aware that plaintiff was disabled or at least perceived that she was disabled.



                                        Complaint and Demand for Jury Trial
                                                         4


                                                                                            EXHIBIT A, PAGE 17
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 9 of 23 Page ID #:20




   1   25. Reasonable accommodations could have been made for plaintiff's disabilities, such as
   2       allowing Plaintiff to take short rest breaks when she experienced low blood sugar levels
   3       and/or allowing Plaintiffto take intermittent medical leave.
   4   26. Defendants discriminated against plaintiff in violation ofthe Government Code sections set
   5       forth herein by terminating plaintiff's employment because of her disabilities(actual and/or
   6       perceived) and requests for disability accommodation.
   7 27. As a direct, foreseeable, and proximate result of the conduct of Defendants, Plaintiff has
   8      suffered, and continues to suffer emotional distress, losses in salary, bonuses,job benefits,
   9       and other employment benefits which she would have received from Defendants, plus
  10       expenses incurred in obtaining substitute employment and not being regularly employed all
  11       to her damage in a sum within the jurisdiction ofthis court, to be ascertained according to
  12       proof.
  13   28. The grossly reckless, careless, negligent, oppressive and/or intentional, malicious, and bad
  14       faith manner in which said defendants engaged in those acts as described in this cause of
  15       action entitle plaintiff to punitive damages against said defendants in an amount within the
  16      jurisdiction of this court, to be ascertained by the fact finder, that is sufficiently high to
  17       punish said defendants, deter them from engaging in such conduct again, and to make an
  18      example of them to others.
  19 29. Plaintiff is informed and believes and based thereon alleges that the punitive conduct ofsaid
  20       defendants was ratified by those other individuals who were managing agents of said
  21       Defendants. These unlawful acts were further ratified by defendants and done with a
  22       conscious disregard for plaintiff's rights and with the intent, design and purpose of injuring
  /3       plaintiff. By reason thereof, plaintiff is entitled to punitive or exemplary damages in this
  24       cause of action in a sum to be determined at the time of trial.
  25   30. Plaintiff also prays for reasonable costs and attorney fees against said defendants, as allowed
  26       by California Government Code §12965 and any other applicable statutes for plaintiffs
  27       prosecution ofthis action in reference to the time plaintiff's attorney spends pursuing this
  28       cause of action as well as any other applicable statutes.


                                       Complaint and Demand for Jury Trial
                                                          5


                                                                                             EXHIBIT A, PAGE 18
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 10 of 23 Page ID #:21




    1                                         Second Cause of Action
                                       FAILURE TO ACCOMMODATE
    3   31. Plaintiff re-alleges the information set forth in paragraphs 1-30 though fully set forth and
    4      alleged herein.
    5   32. This cause of action is based upon Government Code section I2926(m), which defines
    6       physical disability as having any physiological disease, disorder, condition, cosmetic
    7      disfigurement, or anatomical loss that affects one or more of the following body systems:
    8       neurological, immunological, musculoskeletal, special sense organs, respiratory, including
    9      speech organs,cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic,
   10      skin and endocrine, and the disability limits an individual's ability to participate in major like
   11      activities. Moreover, this cause of action is also based upon Government Code section 12940
   12      for discriminating against plaintiffon the basis of his physical or mental disability and for
   13      failing to provide reasonable accommodation of plaintiff's physical or mental disability. This
   14      cause of action is also based upon Government Code section 12940 for discriminating
   15      against plaintiffon the basis of her disabilities and for failing to provide reasonable
   16      accommodation of plaintiffs disabilities.
   17 33. Plaintiff has exhausted her administrative remedies under the California Fair Employment
   18      and Housing Act by filing charges that defendants discriminated against her and her
   19      employment and violated the California Fair Employment and Housing Act and has received
   20       a Right to Sue Letter.
   21   34. Plaintiff's disability (actual and/or perceived) constituted a disability as defined above in
   22       Government Code §12926(m).
   23   35. Plaintiff is informed and believes and on that basis alleges that defendants were aware of
   24       plaintiff's disability (actual and/or perceived) as described above.
   25   36. Reasonable accommodations could have been made for plaintiff's disabilities, such as
   26       allowing Plaintiff to take short rest breaks when she experienced low blood sugar levels
   27       and/or allowing Plaintiff to take intermittent medical leave.
   28


                                       Complaint and Demand for Jury Trial
                                                        6


                                                                                            EXHIBIT A, PAGE 19
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 11 of 23 Page ID #:22




    1   37. Defendants failed to reasonably accommodate plaintiff's disability by interrupting Plaintiff
            during her rest breaks and issuing "absence points" for Plaintiffs disability-related absences.
    3   38. As a result of being subjected to defendants' failure to accommodate, discrimination and
    4       termination of employment, plaintiff suffered emotional distress. Further, as a result ofall of
    5       the foregoing and following actions taken towards plaintiffas alleged herein, plaintiff has
    6       incurred loss of earnings and benefits in an amount not yet ascertained.
    7 39. As a direct, foreseeable, and proximate result ofthe conduct of Defendants, Plaintiff has
    8       suffered, and continues to suffer emotional distress, losses in salary, bonuses,job benefits,
    9       and other employment benefits which she would have received from Defendants, plus
   10       expenses incurred in obtaining substitute employment and not being regularly employed all
   11       to her damage in a sum within the jurisdiction ofthis court, to be ascertained according to
   12       proof.
   13 40. The grossly reckless, careless, negligent, oppressive and/or intentional, malicious, and bad
   14       faith manner in which said defendants engaged in those acts as described in this cause of
   15       action entitle plaintiff to punitive damages against said defendants in an amount within the
   16      jurisdiction ofthis court, to be ascertained by the fact finder,that is sufficiently high to
   17       punish said defendants, deter them from engaging in such conduct again, and to make an
   18       example of them to others. Plaintiff is informed and believes and based thereon alleges that
   19       the punitive conduct ofsaid defendants was ratified by those other individuals who were
   20       managing agents of said Defendants. These unlawful acts were further ratified by defendants
   21       and done with a conscious disregard for plaintiffs rights and with the intent, design and
   22       purpose ofinjuring plaintiff. By reason thereof, plaintiff is entitled to punitive or exemplary
   23       damages in this cause of action in a sum to be determined at the time of trial.
   24 41. Plaintiff also prays for reasonable costs and attorney fees against said defendants, as allowed
   25       by California Government Code §12965 and any other applicable statutes for plaintiffs
   26       prosecution ofthis action in reference to the time plaintiffs attorney spends pursuing this
   27       cause of action as well as any other applicable statutes.
   28


                                       Complaint and Demand for Jury Trial
                                                          7



                                                                                              EXHIBIT A, PAGE 20
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 12 of 23 Page ID #:23




                                               Third Cause of Action
   7           FAILURE TO ENGAGE IN THE GOOD FAITH INTERACTIVE PROCESS
    3 42. Plaintiff re-alleges the information set forth in paragraphs 1-41 as though fully set forth at
   4        length.
    5 43. As alleged herein and in violation of California Government Code section 12940(n),
   6        Defendants violated the California Fair Employment and Housing Act by,among other
    7       things, refusing and/or failing to engage in a timely, good faith, interactive process with
   8        Plaintiffregarding her disabilities, refusing to accept Plaintiff's doctor's notes and issuing
   9       "absence points" rather than accommodate Plaintiff's disability-related absences.
   10 44. As a direct and proximate result of Defendant's willful, knowing,and intentional failure to
   11      engage in the interactive process, Plaintiff has sustained and continues to sustain substantial
   12       losses in earnings and other employment benefits.
   13   45. As a direct, foreseeable, and proximate result of the conduct of Defendants, Plaintiff has
   14       suffered, and continues to suffer emotional distress, losses in salary, bonuses,job benefits,
   15       and other employment benefits which she would have received from Defendants, plus
   16       expenses incurred in obtaining substitute employment and not being regularly employed all
   17       to her damage in a sum within the jurisdiction of this court,to be ascertained according to
   18       proof.
   19 46. The grossly reckless, careless, negligent, oppressive and/or intentional, malicious, and bad
   20       faith manner in which said defendants engaged in those acts as described in this cause of
   21       action entitle plaintiff to punitive damages against said defendants in an amount within the
   22      jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to
   23       punish said defendants, deter them from engaging in such conduct again, and to make an
   24       example of them to others. Plaintiff is informed and believes and based thereon alleges that
   25       the punitive conduct ofsaid defendants was ratified by those other individuals who were
   26       managing agents ofsaid Defendants. These unlawful acts were further ratified by defendants
   27       and done with a conscious disregard for plaintiffs rights and with the intent, design and
   28



                                       Complaint and Demand for Jury Trial
                                                        8


                                                                                             EXHIBIT A, PAGE 21
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 13 of 23 Page ID #:24




    1       purpose of injuring plaintiff. By reason thereof, plaintiff is entitled to punitive or exemplary
    2      damages in this cause of action in a sum to be determined at the time of trial.
    3                                         Fourth Cause of Action
   4                          HARASSMENT ON THE BASIS OF DISABILITY
    5 47. Plaintiff re-alleges the information set forth in Paragraphs 1-46 and incorporates these
   6        paragraphs into this cause ofaction as if they were fully alleged herein.
    7 48. This cause ofaction is based upon California statutes prohibiting harassment in the
   8        workplace including, but not limited to California Government Code §12940,et seq.
   9 49. Plaintiff has exhausted her administrative remedies under the California Fair Employment
   10      and Housing Act and was issued a Notice of Case Closure - Right to Sue against defendants.
   11   50. Plaintiff is informed, believes, and alleges that at all times Plaintiff was employed by
   12       Defendants, all named Defendants, and each ofthem, did affirmative acts as described in the
   13      general allegations herein that constituted disability harassment, both creating a hostile work
   14      environment and constituting disability harassment. Defendants knowingly and intentionally
   15      engaged in said unwelcome discriminatory and harassing conduct towards Plaintiff.
   16 51. Specifically, Plaintiff's coworkers mocked Plaintiff's disability and her need for
   17       accommodation of disability. Such statements were made in the presence of managers, yet
   18       Defendant failed to prevent the ongoing harassment. Moreover,Plaintiff's manager
   19       threatened to terminate Plaintiff's employment specifically due to her disability and requests
  20       for accommodation.
  21    52. As a direct, foreseeable, and proximate result of the conduct of all Defendants named in this
  22       cause of action, and each ofthem, Plaintiff has suffered, and continues to suffer emotional
  23        distress, medical expenses. substantial losses in salary, bonuses,job benefits, and other
  24       employment benefits which she would have received from the corporate Defendant, plus
  25        expenses incurred in obtaining substitute employment and not being regularly employed all
  26        to her damage in a sum within the jurisdiction of this court, to be ascertain according to
   27       proof.
  28


                                       Complaint and Demand for Jury Trial
                                                        9


                                                                                             EXHIBIT A, PAGE 22
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 14 of 23 Page ID #:25




    1   53. The grossly reckless, and/or intentional, malicious, and bad faith manner in which all named
   2        Defendants, and each of them,engaged in those acts as described in this cause ofaction by
   3        willfully violating those statutes enumerated in this cause of action and retaliating against
   4       Plaintiff for refusing to comply with their willful violations ofthe above referenced statutes
   5       and discriminating against Plaintiff in violation ofthe law, Plaintiff is entitled to punitive
   6       damages against said Defendants, and each ofthem,in an amount within the jurisdiction of
   7       this court, to be ascertained by the fact finder, that is sufficiently high to punish said
   8       Defendants, deter them from engaging in such conduct again, and to make an example of
   9       them to others.
   10 54. Plaintiff is informed, believes, and based thereon, alleges that the outrageous conduct ofsaid
   11      Defendants described above were done with oppression and malice by Plaintiffs supervisor
   12      and managers and were ratified by those other individuals who were managing agents ofsaid
   13      Defendant employers. These unlawful acts were further ratified by the Defendant employers
   14      and done with a conscious disregard for Plaintiffs rights and with the intent, design and
   15       purpose of injuring Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary
   16      damages against said Defendants, and each of them, for their acts as described in this cause
   17      ofaction in a sum to be determined at the time of trial.
   18 55. Plaintiff also prays for reasonable costs and attorney fees, as allowed by FEHA for Plaintiffs
   19       prosecution ofthis action in reference to the FEHA code violations described in this cause of
  20       action.
  21                                           Fifth Cause of Action
  22    RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
  23 56. Plaintiff re-alleges the information set forth in paragraphs 1-55 though fully set forth and
  24       alleged herein.
  25    57. This cause of action is based upon California Government Code Section 12940, et seq. which
  26        prohibits employers from retaliating against employees who request an accommodation of
  27       disability.
  28


                                       Complaint and Demand for Jury Trial
                                                        10


                                                                                             EXHIBIT A, PAGE 23
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 15 of 23 Page ID #:26




    1   58. Defendants violated California Government Code Section 12940, et seq. by doing the
    2      aforementioned acts all because of plaintiff's requests for disability accommodation
    3       including, but not limited to terminating Plaintiffs employment.
   4    59. Plaintiff has exhausted her administrative remedies under the California Fair Employment
    5      and Housing Act by filing charges that defendants discriminated and retaliated against her
   6       and her employment and violated the California Fair Employment and Housing Act and has
    7       received a Right to Sue Letter.
   8 60. As a direct and proximate result of Defendant's willful, knowing,and intentional, failure to
   9       engage in the interactive process, and retaliation, Plaintiff has sustained and continues to
   10      sustain substantial losses in earnings and other employment benefits.
   11   61. As a direct, foreseeable, and proximate result ofthe conduct of Defendants, Plaintiff has
   12      suffered, and continues to suffer emotional distress, losses in salary, bonuses,job benefits,
   13      and other employment benefits which she would have received from Defendants, plus
   14      expenses incurred in obtaining substitute employment and not being regularly employed all
   15       to her damage in a sum within the jurisdiction of this court, to be ascertained according to
   16       proof.
   17 62. The grossly reckless, careless, negligent, oppressive and/or intentional, malicious, and bad
   18      faith manner in which said defendants engaged in those acts as described in this cause of
   19      action entitle plaintiff to punitive damages against said defendants in an amount within the
   20      jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to
   21       punish said defendants, deter them from engaging in such conduct again, and to make an
   22      example ofthem to others. Plaintiff is informed and believes and based thereon alleges that
   23       the punitive conduct of said defendants was ratified by those other individuals who were
   24       managing agents ofsaid Defendants. These unlawful acts were further ratified by
   25       Defendants and done with a conscious disregard for plaintiff's rights and with the intent,
   26       design and purpose of injuring plaintiff. By reason thereof, plaintiff is entitled to punitive or
   27       exemplary damages in this cause ofaction in a sum to be determined at the time oftrial.
   28


                                       Complaint and Demand for Jury Trial •
                                                        I


                                                                                             EXHIBIT A, PAGE 24
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 16 of 23 Page ID #:27




    1   63. Defendants, and each of them,committed the acts alleged herein recklessly, maliciously,
    2       fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff; for an
    3       improper and evil motive amounting to malice(as described above), and with a reckless and
    4       conscious disregard of Plaintiffs' rights. All actions of Defendants, and each ofthem,their
    5       agents and employees, herein alleged were known, ratified and approved by the Defendants,
    6       and each ofthem. Plaintiff is thus entitled to recover punitive and exemplary damages from
    7       Defendants, and each of them, for these wanton,obnoxious,and despicable acts as allowed
    8       by law,that will sufficiently punish, make an example of, and deter future conduct by
   9        Defendants.
   10                                           Sixth Cause of Action
   11             WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
   1/ 64. Plaintiff re-alleges the information set forth in paragraphs 1-63 though fully set forth and
   13       alleged herein.
   14 65. Prior to filing suit in this action, Plaintiff was issued a "Right to Sue Notice" by the
   15       California Department of Fair Employment and Housing(DFEH). Plaintiff has complied will
   16       all administrative prerequisites to suit and thus has exhausted all of her administrative
   17       remedies.
   18 66. Plaintiff's employment was wrongfully terminated, in violation of substantial and
   19       fundamental public policies ofthe State of California that inures to the benefit ofthe public,
   20       with respect to retaliation. tortious discharge, and adverse employment actions taken against
   21       Plaintiff due to her disability (real or perceived), and requests for accommodation of her
   22       disability, all in violation of various state statutes including but not limited to violations of
   23       California's Constitution, the FEHA,and Government Code Section 12940, et seq.
   24 67. As a result of their employment relationship, Defendant was obligated to restrain from
   25       discharging Plaintiff for reasons which violate or circumvent said policy, law, or the
   26       objectives that underlie each and not to compound their illegal conduct by retaliating against
   27       Plaintiff.
   28


                                        Complaint and Demand for Jury Trial
                                                         12


                                                                                              EXHIBIT A, PAGE 25
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 17 of 23 Page ID #:28




    I   68. Defendant's acts in retaliating against Plaintiff for her disability (real or perceived) and
    2         requests for accommodation of her disability, were wanton, willful, intentional, malicious,
    3         and showed a reckless disregard for the rights of Plaintiff.
    4 69. As a direct and proximate result of Defendant's willful, knowing,and intentional failure to
    5         engage in the interactive process, Plaintiff has sustained and continues to sustain substantial
    6         losses in earnings and other employment benefits.
    7 70. As a direct, foreseeable, and proximate result of the conduct of Defendants,Plaintiff has
    8         suffered, and continues to suffer emotional distress, losses in salary, bonuses,job benefits,
    9         and other employment benefits which she would have received from Defendants, plus
   10         expenses incurred in obtaining substitute employment and not being regularly employed all
   11         to her damage in a sum within the jurisdiction of this court, to be ascertained according to
   12         proof.
   13   71. The damages herein exceed $25,000.00 and Plaintiff requests a jury trial.
   14
   15                             WHEREFORE. Plaintiff prays for the following relief:
   16   72. For compensatory damages which resulted from Defendants' conduct as alleged herein;
   17 73. For special damages in an amount according to proof for Plaintiff's loss of past and future
   18         earnings, loss of benefits, loss of bonuses, expenses to obtain new employment, loss ofjob
   19         security and all damages flowing therefrom;
   20 74.        For all general and special damages to compensate Plaintiff for any past and future medical
   21           expenses and suffering and related damages;
   22 75. For punitive damages, as allowed by law, that will sufficiently punish, make an example of,
   23         and deter future conduct by Defendants;
   24 76.         For all unpaid wages due to Plaintiff;
   25   77.   For restitution of all monies due to Plaintiffs and disgorgement of profits from the unlawful
   26         business practices of Defendants;
   27 78. For waiting time penalties pursuant to Labor Code §203;
   28   79. For all penalties under all relevant statutes;


                                         Complaint and Demand for Jury Trial
                                                          13


                                                                                             EXHIBIT A, PAGE 26
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 18 of 23 Page ID #:29



                4.    i




    1   80. For all interest as allowed by law;
   /    81. For attorney's fees and costs; and
    3   82. For such other and further relief as the Court deemsjust and proper.
   4
   5
   6       DATED: January 4,2021                             ABRAMSON LABOR GROUP
   7
   8
   9
   10                                                    By:_
                                                                Christina Begakis, Esq.
   11                                                           Attorneys for Plaintiff,
   1/                                                           NADIA DIAZ

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                       Complaint and Demand for Jury Trial
                                                        14


                                                                                           EXHIBIT A, PAGE 27
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 19 of 23 Page ID #:30




                      SUPERIOR COURT OF CAUFORNIA,COUNTY OF SAN BERNARDINO
                                                                                 CIV SB 2 1 0 0 5i
    NADIA DIAZ                                                           Case No.:

                         VS.                                             CERTIFICATE OFASSIGNMENT
  WAL-MART STORES INC. ET AL.

   A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground
   is the residence of a party, name and residence shall be stated.
   The undersigned declares that the above-entitled matter is filed for proceedings in the
    SAN BERNARDINO                   District of the Superior Court under Rule131 and General Order
   of this courtfor the checked reason:
         SI General                   0 Collection
                Nature of Action            Ground
  0
  R          1. Adoption
            2. Conservator
            3. Contract
                                           Petitioner resides within the district
                                           Petitioner or consentatee resides within the district.
                                           Performance in the district is expressly provided for.
                                                                                                  .


  El        4. Equity                      The cause of action arose within the district.
  0         5. Eminent Domain              The property is located within the district.
  El        6. Family Law                  Plaintiff, defendant, petitioner or respondent resides within the district
  0         7. Guardianship                Petitioner or ward resides within the &bid Or has property within thedi        ct.
  El        8. Harassment                  Plaintiff, defendant, petitioner or respondent resides within the district
  0         9. Mandate                     The defendantfunctions wholly within the district.
  El        10. Name Change                The petitioner resides within the district.
  E1        11. Personal Injury            The injury occurred within the district.

  R
  O         12. Personal Property
            13. Probate
            14. Prohibition
                                           The property is located within the district
                                           Decedent resided or resides within or had property within the district
                                           The defendantfunctions wholly within the district.
  El        15. Review                     The defendantfunctions wholly within the district.
  El        16. Title to Real Property     The property is located within the district.
  Ej        17. Transferred Action         The lower court is located within the district.
  O         18. Unlawful Detainer          The property is located within the district.
  O         19. Domestic Violence          The petitioner, defendant, plaintiff or respondent resides within the distil
  0         20. Other EMPLOYMENT            Locallon where cause°laden arose
  0         21. THIS FILING WOULD         NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
   The address of the accident, performance, party, detention, place of business, or other factor which qualities this
   case for filing in the above-designed district is:
 Plaintiff's Place of Employment                                                      1333 North Mountain Ave
     NAME-INDICATE TITLE OR OMER QUALIFYING FACTOR                                    ADDRESS

  Ontario                                                        CA                               91762
     CITY                                                                STATE                        ZIP CODE

   I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was
   executed on January 12, 2021           at Los Angeles
   California.



 Fon,'0 1346503.360                                  CERTIFICATE OF ASSIGNMENT                       Rev.June 2010
 Mertdalwy Use




                                                                                                   EXHIBIT A, PAGE 28
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 20 of 23 Page ID #:31


    ,-,
                                                                                                                ..,                                                                                                  FOICCOURttletfONLVA         ' - •
 '1.03RAMS,OML.ABORiGRQ,U.R! -
   bHR,STINAi,BEG#KISBISJ',11614fAtiP2OPABRAMSP14,                                                                031V11193131:                                                          ,                                                                             •
  3584VVILSHIREELVDSTt1601i0VAN.GELES,4A VOW*                                                                                                                                             .                                                                    •    ;,
   f?, !-• .'.                                                                                                                                                                         :, . .„H„..,,.;,.,iO,- .,R, ,c..        . 'D  ":', i';. '-,-,.,-. .-, • -
                                                                                                                                                                                       : E ijPiPt                         , FirgEtikLIPORNIA.                        ...
  ,               Niii4c6iiirii`6,1 1:(-0)49:174160                                         10-446.46AW I213y58144083                                                                           i:r,,0914.717t0FEIANSEAA.                RN 111140,
                                                                                                                                                                                                                                                  1,    -,           i
                                                                                                                                                                                      '                             RNAR011       4 0   ,01sTRIV     C   ,          1
 '  !. AP:9FikEYrif0!,.',(Nante ;010 .' -                                                                                                                                                                                                                            t
  OPERtOkCOUFirqP4#(.1.)tORt..14';',`COU                                           'FISi'Ss 'AfflitftNAqiilip,, *.                                                                     ..                      let         •,.              r                         ,
      SI'F'4g14): ,1)
                   .     11tSf:.." NTWEST. THIRDjSTREET
                                                                                                                                                                                          ,
                                                                                                                                                                                        .,„                    :..z..6.:,                                           .1,.
    mAiiifid7:400rit&O24.T‘AastTkovi.sTaEot                                                                                                                                             ,                          „ -,                        fl
  erm   ry..' o.20-tobE.q.04;EERNAFtDIN04241:0402:10
                                   „
  ', iWt.ickft.*.m.e.t3,'...SAWBERNDARDINIX. U.. 1710ExCEN,:ER                                                                                       '                                   ,t,',14X.t           ''' " - r,.._, __.. ..„..1,-,                          r•
                                                     • - -: • . '",'                                          . . ':::".7:•:":::    '  2 . ••••'-'2:''''"--7'''''';.' DUARDCYHERNM11)..,411j.. .r., .'' ''                                                           '
                                                                                                                                                                                                                                                           :.•       ,
      N DADIAZVWALr RTSTORESthC..ibir
                                                                                                                   -                                                                                             .„                                        .•       .,
                                                                                                                                                                                                     .                                                Ar ,. •,. ,.,.,
             !CIVIL CASE:40:0,vEllfSHEET'                                                      iC.OMPIOXIC,a00,':Dettg,naltiOri;                                                      '
                                                                                                                                                                                                                         .,.SB                        11 • 1-4
       lc 4).filiiiiiikii„,                  -,. ! ,Iiiiiitdd?                              f---1,,, .cou,sito                             :E:paiiiiik                                                                    ,.. .....                     .!.
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                               .                                 .
                             4, -                  -     ....,..,..  -..
                                                                       . c.ti -,.  '    Fiteit.:21;tiiitti'.   ,filit     SppeaOki64::by,rdiifiiitidefit                              '    <jiin.d- t.
   •           ,i. i'ernant14;d:                    ;:iteuianuimu,           , .,,     0. ,  . ".P'•,,,,V.
                                                                                            a,           , W.:,
                                                                                                              . ,",•.
                                                                                                                    ",       .4. V.
                                                                                                                                  ,       • ‘",
                                                                                                                                    "'IST,..•
                                                                                                                                         ,    .,-
                                                                                                                                               ;      '•,..•••,,,,,..,,,•••.....••;,„    '  ..,....„,. •

                                                                                               •l'(Cat,
                                                                                                  .., -,Rulee,otzeiti-               . .,,e,...-.•,..,.,,....,-„
                                                                                                                                               iiilewitay4                                , ,pgr,t,4
                                                    • .,,,._
                                                          ,^••••:.,:•-••;,^,
                     xceeilt't$25'COO               :.',$5';000y                                                  •:„. ....-
                                                                                                                                                                                                  ,
                                           •      - tiltems,144,0,itelow;altisthepomplefradlsee7tn,stryctionsop,Pagal),"
            '..C.heck:crne*ri                         efaiiit),4f.Okthpti,bestAtesctqbelslhi...PA44,;
               itoTàr                                                                  Contract                                                                                     ProvlsIonalIy
                     ' AutoAZ?);                                                                   Iltreath con__                                                                (CeLR                       oICowt1 rules 34C0-34O3)

                       14.91,4s,Ar.g..9r9101.4(19,k.                                             j(Rule 3740 colledions(09)                                                                       Antitrust Trade
          .40*.:003.0tWilf:er0.0.41-4;011P0004i,                                                                                                                                                  Constucton defeat(10)
                                                                                       F I Other:cg                --
                                                                                      rTh Insurance emge(8)                                                                                        Mass tort40)
                       •A sOg.qtW:04i
                       Pi;o000Iijoilittmp
                                                                                      #01&gfrAt                                                                                   c J Environmant roxlc tort(30)
            El toilicovibaiptactiiosy,                                                 I '           EmnentdDm&I1nverse                                                                          )4wv,*:000#04-c,otto".0*.nti,..
           171'010tif,vmv.vp,p4                                                                 ' nde aontAt_


                     gilki0.19.1,1#;110.0):                                                            ultIotatnet
                                                                                                    • • "-                                                                         piiitarict
        EJ           gefainatidr(1.3)                                                                             1'44
                      .rau0 ,.4  .                                                                    Reidential(32)

                     1.1.wi.o#0.0.;#.t000ny.:114):                                                   ;13riigt90
                                                                                                   cia1
                Ptti, ,r4riPft_PYPPA./„Y,09.510M
                 i                                                                                  '-ti.kgsatiiirrefture05Y                                               ^            —             lifirAnirepoorete,;90y(!rpa                          ..



              1°Ylre0;                                                                                Petition ie arbitration awar               4.0
                Wrong'fo);aimingtion't)ox                                                           c'Wrii;filnaidat'e;(92P                •
                OttiererripIcItnerit115)                                                       -
                                                                                               1 1.0tharitic1031 4.04,04i439).,              .;,
       .                     j1 Is: LEM kiSA1.0.t. :coirpie).curidersule.31400;OfthEititilifarhitRiitee.:oftiiiiitACtiVidajtifirOttiiiiii*ofi'
        isditteit;`requinnilexcetitiitit.latIgf.ditieitritinqgetWir.
                                                                             :it!CD
                                                                    or novel           Coordintion4liWlelitted;actiocwpeftding;ip one or;inpre,
                                                                                       COUrts;ittAher,opuritie,4;4tifite&otcptggifmotin federal
                                                                                       9ourti
                                                                                      1 ,Y4t.,00.04:P,95ii4rePTItA.40,#.4§9P.,.0,70.0q!):1
                                                                                    nonmonetasy,dedaratoryor injunctive rçtief c.[fl punitive
                                                                                                                                                                                                                                                   •   •

 5 This case 1"--1 is 1-1,1s,̀flot: 'adastladionsitit,
 '
 6 If therearvany'knowtvIelaitellzatet4;fileanatiiiieti',riotidirof?elated kiiiie'(Yeii;ifiiiiiiielbintrAt'441

                 1.13RAtillSON':,Eet)
                                    .
                                                                                                   ...... ..
                                                                                                                                                                                                                              ATTORNEY FOR PAM);
                                                                         iNOPPg-
    • Plaintiff must file this cover sheet with the                                                                                                                                                               ,
                                                    fiIst'papeç.file&in,Oi.„,R.CaP1,611T,'PTc...110
     ..underiii0A-066t6:t.difd

                                      „ ny.'Atover,iiiieee‘requItetViniodai;c0iiti'tige::
    • Ifthis aéis comple under iiile 3400 &tsdq       of eCatWomaJutesot
       other part s to the action or pr eeding                                            voiktaiity,stivelitooff:df:thititoitit'orieefoOfl
    0,,Unlessihivis,atalltichonstass,undeurute,3740:-.64:11.1
                                                              Ximpleic...04q0z0114'.0YO',AheRt*.,Ill'#.3.4sed: or;statisticalVurPoseCott;:.
                                                                                                                              ,. .      . ,
                     fiv., e/a1P3V,YIP''
                                 '

                                                                                                                                                                                                              EXHIBIT A, PAGE 29
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 21 of 23 Page ID #:32



                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                               M-010
  To Plaintiffs and r.lthers Rung First Papers. If you are filing a rust paper(for example,a complaint)in a civil case, you must
 -aomplete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This Information will be used to               he
  statistics about the types and numbers of cases tiled. You must complete items 1 through Son the sheet. In Item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more spedfic type ofcase listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of
  To assist you in completing the sheet, examples ofthe cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject afpa,ty,
  Its counsel,or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court
  To Parties in Rule 3.740 conections Cases.A "collections case" under lute 3.74018 defined as an action for recovery of monpy owed
  In a sum stated to be certain that Is not more than $25.000,exclusive of interest and attorney's fees,arising from a transaction which
  property, services, or money was acquired on aedit A collections case does not include an action seeking the following:(1)to
  damages,(2) punitive damages.(3)recovery of real property,(4)recovery of personal property,or(5)a prejudgment writ of
  attachment The identification ofa case as a rule 3.740 collections case on this fonn means that it wM be exemptfrom the gen I
  time-for-service requirements and case management rules, unless a defendant tiles a responsive pleading. A rule 3.740 colleclons
  case will be subject to the requirements for sendoe and obtaining a judgment in rule 3.740.
  To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Covet Sheet to designate whetherthe
  case is complex. If a plaintiff believes the case is complex under rule 3.400 ofthe California Rules of Court.this must be indicated by
  completing the appropriate boxes in items 1 and 2. Ifa plaintiff designates a case as complex,the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time ofits first appearance a joinder in the
  plaintiffs designation,a counter-designation that the case is not complex,or, if the plaintiff has made no designation,a design/Lion that
  the case is complex.                                     CASE TYPES AND ISCAMPLES
  Auto Tort                                       Contract                                          Provisionally Complex Civil Litigation(CaL
    Auto(22)-Personal Injury/Property                 Breach of C.ontractMfarranry(06)              Ruin of Court Rules 34110-3.403)
                                                          Breach of Rental/Lease
          DarriefieNgrongful Death                             Contract(not unlawful detainer
                                                                                                         Antitrust/Trade Regulation(03)
       Uninsured Motorist(46)(ifthe
                                                                   or wrongful°tibial)                   Construction Defect(10)
        case involves en uninsured                                                                       Claims Involving Mass Tort(40)
        motorist claim subject to                         Contractrwarrnnty Breach-Seller                 Securities Litigation(28)
        arbibation, check thisitem                             R&M(notfraud or negligence)                Environmental/Rode Tort(30)
        Instead ofAuto)                                   Negligent Breach of Contract/                   Insurance Coverage Claims
  Other PUPD/WD(Personal injury/                               Warrarny                                        (arising from provisionallycOmptex
  Property Damage/Wrongful Death)                         Other Bmach of ContractMarrenty '                     case type listed *brave)(41)
  Tort                                                Collections(e.g., money owed,open             Enforcement of Judgment
      Asbestos(04)                                        book accounts)(09)                           Enforcement ofJudgment(20)
         Asbestos Property Damage                         Collection Case-Seller Pinker                    Abstract of Judgment(Out of
         Asbestos Personal Injury/                        Other Promissory Note/Collections                      County)
              Wrongful Death                                   Case                                    Confession of Judgment(non-
      Product Liability(not asbestos or               Insurance Coverage(notprovisionally                   domesticrelations)
         toxic/environmental)(24)                         complex)(18)                                 Slater State Judgment
      Medical Malpractice(415)                            Auto Subrogation                             Arimbestrative Agency Award
          Medical Malpractice-                            Other Coverage                                   (not unpaid taxes)
               Physicians & Surgeons                  Other Conbact(37)                                 Pelition/Cerliflastion of Entry of
     Other Professional Health Care                       Contnictual Fraud                                 Judgmenton Unpaid Taxes
             Malpractice                                  Other Contract Dispute                        Other Enforcement of Judgment
     Other PUPD/WD(23)                            Real Properly                                               Case
          Premises Liability(e.g., slip               Eminent Domain/inverse                        Miscellaneous Civil Complaint
               and fall)                                  Condemnation(14)                              RICO(27)
          Intentional Bodily Injury/KIM               Wrongful Eviction(33)                             Other Complaint(notspecified
              (es., assault. vandalism)               Other Real Property(e.g.,quiet tile)(28)               above)(42)
          Intentional Infliction of                       Writ of Possession of Real Property                Declaratory Relief Only
               Emotional Distress                         Mortgage Foreclosure                               Injunctive Relief Only(non-
          Negligent InEction of                           Quiet Titie                                             harassment)
               Emotional Distress                         Other Real Property(notendnent                     Medtanics Lien
          Other PUPDNVD                                   domain. tandlonidenent. or                         Other CommerdM Complaint
  Non-PVPDAND(Other)Tort                                  foreclosure)                                            Case(non-tortMonvomplex)
     Business ToMUnlair Business                  Unlawful Detainer                                          Other Civil Complaint
         Practice(07)                                Commercial(31)
                                                                                                                  (nondarbbon-complex)
     Civil Rights(e.g.. discrimination.               Residential(32)                               Miscellaneous Civil Petition
           false arrest)(not civli                    Drugs(38)(ifthe case invokesillegal              Parbterehtp and Corporate
           harassment)(0B)                           drugs,check this item;otherwise,
                                                     report as Commercialor Resktential)
                                                                                                            Governance(21)
     Defamation(e.g.. slender, libel)                                                                   Other Petition(notspecified
          (13)                                    Judictal Review                                           above)(43)
     Freud(18)                                        Asset Forfeiture(05)                                  CIO Harassment
     Intellectual Property(19)                        Petition Rs:Arbftration Award(11)
                                                      Writ of Mandate(02)                                   Workplace Violence
     Professional Negligence(25)                                                                            EtderiDependent Admit
         Legal Malpractice                                Wit-Administrative Mandamus
                                                                                                                 Abuse
         Other Professional Mare:mite                     Writ-Mandamus on Limited Court
                                                                                                            Election Contest
            (not medical Wage!)                              Case Matter
                                                                                                            Petition for Name Change
     Other Non-PUPDAND Tort(35)                           VVM-Other Limited Court Case
                                                                                                            Petition for Relief From Late
  Employment                                                 Review
                                                                                                                 Claim
     Wrongful Termination(38)                        Other Judicial Review(39)
                                                          Review of Health Miter Order                      Other Clvil Petition
     Other Employment(15)
                                                          Notiagni  A=1-4.abor
                                                                              Avaests
 Ca010(Ray Ady I.Zen
                                                         CIVIL CASE COVER SHEET                                                           Paw 2of2




                                                                                                                    EXHIBIT A, PAGE 30
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 22 of 23 Page ID #:33


                                                                                   (41"
                                          SUPERIOR COURT OF CALIFORNIA,
                                           COUNTY OF SAN BERNARDINO
                                               San Bernardino District
                                                  247 West 3rd St
                                              San Bernardino CA 92415
                                                     www.sb-court.org
                                                      909-708-8678

                                             Diaz -v- Wal-mart Stores, INC et al
                                                                                             Case Number
       NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                             CIVSB2100542
       ABRAMSON LABOR GROUP
       3580 WILSHIRE BLVD
       STE 1260
       LOS ANGELES CA 90010


       This case has been assigned to: Lynn Poncin in Department S28 - SBJC for all purposes.

       Notice is hereby given that the above-entitled case has been set for Trial Setting Conference on:

                            Hearing Date: 07/27/2021 at 9:00 AM in Department S28 - SBJC


       Date: 1/28/2021                                             Nancy CS Eberhardt, Court Executive Officer


                                                                   By:
                                                                         Eduardo Hernandez, Deputy Clerk


                                              CERTIFICATE OF SERVICE
       I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I
       am not a party to this action and on the date and place shown below, I served a copy of the above-listed
       notice by:
       El Enclosed in a sealed envelope mailed to the interested party addressed above for collection and
            mailing this date, following standard Court practices.
            Enclosed in a sealed envelope, first class postage prepaid in the U.S. mail at the location shown
           above, mailed to the interested party and addressed as shown above or as shown on the attached
            listing.
       0 A copy of this notice was given to the filing party at the counter.
       o    A copy of this notice was placed in the bin located at this office and identified as the location for th
            above law firm's collection of file-stamped documents.
       Date of Mailing: 1/28/2021
       I declare under penalty of perjury that the forgoing is true and correct. Executed on 1/28/2021 at San
       Bernardino, CA.


                                                                   By:
                                                                         Eduardo Hemandez, Deputy Clerk




                                                                                               EXHIBIT A, PAGE 31
Case 5:21-cv-00408-JGB-SHK Document 1-1 Filed 03/05/21 Page 23 of 23 Page ID #:34




     NAME AND ADDRESS OP ATTORNEY OR PARTY %MOUT ATTORNEY                    STATE EAR NUMBER                       Romorred for Cteft's Re SUMP




     TELEPHONE NO.:
     E-MAIL ADDRESS:                                   TRIAL SETTING CONFERENCE DATE:
     ATTORNEY FOR(Name):                               UNLIMITED CASE:
     FAX NO.(Optional):                                LIMITED CASE:
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
     COURTHOUSE ADDRESS:

     PLAINTIFF:

     DEFENDANT:
                                                                                                           CASE NUMBER:
                  INITIAL TRIAL SETTING CONFERENCE STATEMENT
    INSTRUCTIONS: All applicable boxes must be checked,and the specified Information must be provided. Th doc 1ent
    must be filed and served at least 15 days odor to the trial setting:conference date,

    1. Party or parties(answer one):
           a. 0 This statement is submitted by party(name):
           b. 0 This statement is submitted jointly by parties(names):

    2. Service of Complaint on all parties has 0 has not 0 been completed.

    3. Service of Cross-Complaint on all roadies has 0 has not 0 been completed.

    4. Description of case in Complaint:

    5. Description of case in Cross-Complaint:


   6. Has all discovery been completed: Yes 0                    No 0 Date discovery anticipated to be completed:

    7. Do you agree to mediation? Yes 0                     No 0 Please check type agreed to: Private:         Court-sponsored:

    8. Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        0 A motion to 0 consolidate 0 Trial dates requested: Yes 0 No 0 Available dates:
        Time estimate:

    9. Other issues:
       0The following additional matters are requested to be considered by the Court:
    10. Meet and Confer.
        o  The parties represent that they have met and conferred on all subjects required by Califomia Rules of Court, Rule 3.

        12 The parties have entered into the following stipulation(s):
    11. Total number of pages attached (if any):

        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter Into stipulations on the
        Issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


             (TYPE OR PRINT NAME)                                                         (SIGNATURE OF PARTY OR ATTORNEY



             (TYPE OR PRINT NAME)                                                         (SIGNATURE OF PARTY OR ATTORNEY



   Form # 13.09001-360                        INMAL TRIAL SETTING CONFERENCE STATEMENT
   Mandatory Form




                                                                                                              EXHIBIT A, PAGE 32
